Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on July 21, 2022 has been received and entered.
Currently, Claims 1-3, 5-6, 8, 10-12, 15, and 17 are pending. Claims 1, 3, 8, and 17 are examined on the merits. Claims 2, 5, 6, 10-12, and 15 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments with respect to claim(s) 1, 3, 8 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election of damiana leaf in the reply filed on April 2, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01 (a)).
Claims 2, 5, 6, 10-12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	Claims 1, 3, 8, and 17 are not rejected under 101 because the hot-fill process and sealing in a container will preserve the composition resulting in a stable shelf life that is markedly different from the naturally occurring composition when not treated under hot fill and sealed in a container.  

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ShimClinic (2018, https://www.shimclinic.com/blog/five-ways-that-pomegranates-help-treat-erectile-dysfunction#:~:text=Pomegranates) in view of Melnikovova et al. (2015, Evidence-Based Complementary and Alternative Medicine, 2015: 1-6), Chen et al. (1999, BJU International, 83: 269-273), Leung et al. (2013, Spermatogenesis, 3:3, e2639; July/August/September), Estrada-Reyes et al. (2009, J Ethnopharmacology, 123: 423-429) and Potter (US 6339952 B1).  
ShimClinic teaches pomegranate juice enhances sexual health with stronger erection (Page 1, paragraph 1).  No preservatives are taught; therefore, no preservative is required in the composition.  Thus, the limitation of Claim 8 is taught.  A beverage would have the ingredients dispersed throughout the beverage because of the fluidity of the solution.
However, ShimClinic does not teach ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice, put together into the specific same composition, hot fill process.
Melnikovova et al. teaches maca root enhances sexual desire, and improved mild erectile dysfunction (page 1, Introduction, right column, lines 6-8).  The oral capsule of powdered maca root contained 350 mg, daily doses was five capsules for total of 1.75 g (page 2, Materials and Methods, 2.3, Design of Experiment).
Chen et al. teaches L-arginine as nitric oxide donor for men with erectile dysfunction (Objectives).  The oral amount is daily dose of 5 g L-arginine is given in three doses (Patients and method, right column, paragraph 1).  
Leung et al. teaches ginseng enhances sex performance and satisfaction (page e26391-1, right column, lines 1-7).  A three times daily doses of 900 mg improved erectile performance and sexual satisfaction (page e26391-1, right column, Sex Performance, Erection). 
Estrada-Reyes et al. teaches damiana leaf decoction is an aphrodisia (page 423, Introduction, left column, last sentence).  The amount 80 mg/kg significantly increased the percentage of males achieving one ejaculatory series and resuming a second one (Abstract, Results).  
Potter et al. teaches a hot fill process designed to maintain strict temperature control of the water while maintaining a steady flow rate and pressure (Abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make a beverage consisting essentially of  ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice of the active agent combination for the following reasons.  ShimClinic teaches pomegranate juice enhances sexual health with stronger erection (Page 1, paragraph 1).  Melnikovova et al. teaches maca root enhances sexual desire, and improved mild erectile dysfunction (page 1, Introduction, right column, lines 6-8).  The oral capsule of powdered maca root contained 350 mg, daily doses was five capsules for total of 1.75 g (page 2, Materials and Methods, 2.3, Design of Experiment).  Chen et al. teaches L-arginine as nitric oxide donor for men with erectile dysfunction (Objectives).  The oral amount is daily dose of 5 g L-arginine is given in three doses (Patients and method, right column, paragraph 1).  Leung et al. teaches ginseng enhances sex performance and satisfaction (page e26391-1, right column, lines 1-7).  A three times daily doses of 900 mg improved erectile performance and sexual satisfaction (page e26391-1, right column, Sex Performance, Erection).  Estrada-Reyes et al. teaches damiana leaf decoction is an aphrodisia (page 423, Introduction, left column, last sentence).  The amount 80 mg/kg significantly increased the percentage of males achieving one ejaculatory series and resuming a second one (Abstract, Results).  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a hot-fill process for producing beverage because Potter et al. teaches a hot fill process designed to maintain strict temperature control of the water while maintaining a steady flow rate and pressure (Abstract). One would have been motivated to make a beverage composition with hot-fill process for the expected benefit of filling beverage containers with steady flow and pressure and even temperature so as to achieve sterility of the beverage in a container. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the instant ingredients for their known benefit since each is well known in the art for a beverage. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  

The reference also does not specifically teach formulating the composition in the forms claimed by applicant.  These pharmaceutical forms are well known in the art to be acceptable means of administering a pharmaceutically active substance.  Based on this knowledge, a person of ordinary skill in the art would have had a reasonable expectation that formulating the composition taught by the references in the claimed forms would be successful.  Therefore, an artisan of ordinary skill would have been motivated to formulating the composition taught by the reference in the forms claimed by applicant.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655